                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION



Bill Berry Cato,                         )                   C/A No. 0:18-3093-TMC-PJG
                                         )
                             Plaintiff,  )
                                         )
v.                                       )                               ORDER
                                         )
Sheriff Rick Clark; Captain Marvin Nix;  )
Christy Lepord; Staff Under Clinical     )
Solutions, LLC,                          )
                                         )
                             Defendants. )
_____________________________________ )



       Plaintiff, Bill Berry Cato, a pro se state inmate at the Pickens County Prison, filed this civil

rights action. (ECF No. 1). By orders dated January 11, 2019, Plaintiff was given an opportunity

to provide the necessary information and paperwork to bring this case into proper form for

evaluation and possible service of process, and correct deficiencies in his pleading. (ECF Nos. 6,

7.) The orders were mailed to the address Plaintiff provided with his Complaint. (ECF No. 8).

However, Plaintiff did not receive the orders, as they were returned to the court as undeliverable

mail, indicating that Plaintiff was not incarcerated at the Pickens County Prison. (ECF No. 9.)

Plaintiff has not provided the court with a new address at which he receives mail, and the record

indicates no attempt by Plaintiff to contact the court since filing the Complaint. Accordingly, the

case is dismissed, without prejudice, for failure to prosecute pursuant to Rule 41 of the Federal Rules

of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).




                                             Page 1 of 2
       IT IS SO ORDERED.

                                                            s/Timothy M. Cain
                                                            United States District Judge

March 25, 2019
Anderson, South Carolina


                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                           Page 2 of 2
